Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 25 August 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Aug. 25. 1793.

In my letter of July 14. I asked the favor of you to send off the horse you had been so kind as to procure for me, on the 1st. of Sep. to meet Tarquin at Georgetown, who is to be sent from hence, there the riders to exchange horses, Tarquin to be carried to Monticello, and the other brought here. I have since that received your letter of July 31. and Maria has received one of Aug. 8. neither of which indicate whether mine of July 14. had got to hand. I have however in subsequent letters repeated the same thing, so that I hope some of them have been recieved, and therefore shall send off Tarquin so as to be at Georgetown on the 4th. of Sep. there to await the arrival of the other horse.—The President sets out for Mt. Vernon the 10th. of Sep. and returns the 30th. I shall be able to leave this place a few days after. I am busily engaged in packing my books, and shall then pack and send off the rest of my furniture, and quit my house for private lodgings, reserving nothing but a portmanteau of clothes. I begin to apprehend I shall be obliged to take a flying trip here about the meeting of Congress, in order to wind up completely. If I do it will be short and by the stage, to avoid ploughing my own horses here and back through mud. My love to my dear Martha, and best affections to your friends with you. Adieu my dear Sir. Your’s affectionately

Th: Jefferson

